Gray, C. J.
The notice identifies the premises to be sold so clearly that no one disposed to bid at the sale would have any difficulty in ascertaining what estate was meant. It describes the estate as “late the residence of Thomas Emmons,” and truly names the owners of estates bounding it on either side, and the streets on which it abuts at either end. The further description by numbers which designate estates on the opposite side of each street, being an impossible description, falsa demonstrate, does not render the notice invalid. Decree for the plaintiff».